Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 2/17/2021 has been entered. 
Claim Status
Claims 1-2, 4-7, 9-10, 14-17, 19-22 and 25-27 are pending.
Claims 3, 8, 11-13, 18 and 23-24 are canceled by Applicant.
Reasons for Allowance
Claims 1-2, 4-7, 9-10, 14-17, 19-22 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device in their entirety (the individual limitations may be found just not in 
Applicant combines the allowable subject matters in claim 8 into the claim 1, the most relevant prior art references (US 10,128,334 B1 to Bourjot evidenced by “Metallurgy Matters: The structure of metal” in Welder in April 14, 2003 by Capudean in combination of US 8,575,653 B2 to Rachmady and US 2017 /0005197 A1 to Xiao) substantially teach some of limitations in claim 1, but not the limitations stated above as indicated in the previous Non-Final Office Action dated on 11/17/2020. 
Therefore, the claim 1 is allowed. 
Regarding claims 2, 4-7, 9-10, they are allowed due to their dependencies of claim 1.
Regarding claim 14, Applicant combined the allowed limitation of “wherein the crystalline alloy is lattice matched to the source or drain region” in claim 18 as indicated in the previous Non-Final Office Action dated on 11/17/2020. Therefore, the claim 14 is allowed.
Regarding claims 14-17, 19-22 and 25, they are allowed due to their dependencies of claim 14.
Regarding claim 26, it is an independent claim including the allowed limitation of “wherein the crystalline alloy includes one or more of a cobalt-iron-aluminum-silicon alloy (Co2FeSi, Co2FeAlxSi1-x, 0≤x≤1), a cobalt-manganese-silicon alloy (Co2MnSi), a cobalt-iron-silicon-germanium alloy (Co2FeSiGe), a cobalt-chromium-iron-aluminum alloy (Co2CrFeAl, Co2Cr0.5Fe0.5Al), a cobalt-iron-germanium-gallium alloy (Co2FeGeGa), a manganese-gallium alloy (Mn3Ga), a manganese-germanium alloy (Mn3Ge), a 3GeGa), or an iron-manganese-silicon alloy (Fe3-xMnxSi, 0≤x≤1.5)” in claim 5 as indicated in the previous Non-Final Office Action dated on 11/17/2020. Therefore, the claim 26 is allowed.
Regarding claim 27, it is an independent claim including the allowed limitation of “wherein the crystalline alloy includes one or more of an M-manganese-germanium alloy (M2MnGe), an M-manganese-gallium alloy (M2MnGa), an M-manganese-aluminum alloy (M2MnAl), an M-manganese-antimony alloy (MMnSb), or an M-manganese-indium alloy (M2MnIn), where M is one of cobalt (Co), nickel (Ni), copper (Cu), rhodium (Rh), palladium (Pd), or platinum (Pt)” in claim 6 as indicated in the previous Non-Final Office Action dated on 11/17/2020. Therefore, the claim 27 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARUN LU/Primary Examiner, Art Unit 2898